Respondents appeal from orders denying their motions to strike' certain paragraphs from the petition as irrelevant and immaterial. The petition seeks to set aside an election of directors for a number of reasons, including the alleged failure of respondents to make material disclosures to the stockholders. We find the allegations of paragraphs 18 and 19 of the petition to be relevant and conclude that the motion to strike those paragraphs was properly denied. Paragraphs 22 through 26 pose a different question, as petitioners are attempting in those paragraphs not only to allege a failure of respondents to disclose relevant information with respect to certain stockholders, but also to challenge the right to vote of those stockholders who allegedly acquired their stock for purposes of speculation rather than for occupation of apartments. Wd can see no basis for challenging the right to vote of the stockholders described and if these paragraphs of the petition were confined to an attack on their right to vote we would strike the paragraphs. The alleged facts with respect to such stockholdings might be pertinent knowledge, however, that the stockholders might be entitled to obtain prior to voting for the election of directors. The challenged paragraphs may stand in connection with the allegations that the respondents failed and refused to disclose such knowledge and information to the tenant stockholders. Order entered July 20, 1956, denying respondents’ motion to strike from the petition herein paragraphs 18 and 19, and order entered July 20, 1956, denying their motion to strike from the petition herein paragraphs 22, 23, 24, 25 and the first sentence of paragraph 26 thereof, unanimously affirmed in accordance with the memorandum herein, with $20 costs and disbursements to the respondents. Concur — Peek, P. J., Botein, Rabin, Cox and Valente, JJ.